         Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 1 of 41




Jakob B. Halpern (jhalpern@saiber.com)
SAIBER LLC
One Gateway Center, Suite 1000
Newark, New Jersey 07102-5311
P: (973) 622-3333
F: (973) 286-2456

Scott R. Brown (sbrown@hoveywilliams.com)
Todd A. Gangel (tgangel@hoveywilliams.com)
    Pro hac vice applications forthcoming
HOVEY WILLIAMS LLP
84 Corporate Woods
10801 Mastin Boulevard, Suite 1000
Overland Park, Kansas 66210
P: (913) 647-9050
F: (913) 647-9057

ATTORNEYS FOR DEFENDANTS EDELMAN FINANCIAL SERVICES, LLC;
EDELMAN FINANCIAL ENGINES, L.P.; EDELMAN FINANCIAL ENGINES, LLC;
FINANCIAL ENGINES ADVISORS L.L.C.; AND
FREDERIC MARK EDELMAN A/K/A RIC EDELMAN

                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


JALINSKI ADVISORY GROUP, INC.,           Civil Action No. 19-cv-6697-LAP
        Plaintiff,
                                         ANSWER, SEPARATE DEFENSES,
   v.                                    COUNTERCLAIMS, AND JURY
EDELMAN FINANCIAL SERVICES, LLC;         DEMAND OF EDELMAN FINANCIAL
EDELMAN FINANCIAL ENGINES, L.P.;         SERVICES, LLC; EDELMAN
EDELMAN FINANCIAL ENGINES, LLC;          FINANCIAL ENGINES, L.P.;
FINANCIAL ENGINES ADVISORS L.L.C.;       EDELMAN FINANCIAL ENGINES,
HELLMAN & FRIEDMAN, LLC; and             LLC; FINANCIAL ENGINES
FREDERIC MARK EDELMAN                    ADVISORS L.L.C.; AND FREDERIC
  a/k/a RIC EDELMAN,                     MARK EDELMAN A/K/A RIC
                                         EDELMAN
        Defendants.
         Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 2 of 41




EDELMAN FINANCIAL SERVICES, LLC;
EDELMAN FINANCIAL ENGINES, L.P.;
EDELMAN FINANCIAL ENGINES, LLC;
FINANCIAL ENGINES ADVISORS L.L.C.; and
FREDERIC MARK EDELMAN
  a/k/a RIC EDELMAN,
        Counterclaimants,
   v.
JALINSKI ADVISORY GROUP, INC.,
        Counterclaim Defendant.


        Defendants Edelman Financial Services, LLC; Edelman Financial Engines, L.P.;

Edelman Financial Engines, LLC; Financial Engines Advisors L.L.C.; and Fredric Mark

Edelman a/k/a Ric Edelman (collectively, “Answering Defendants”), answer the

allegations made against them in the numbered paragraphs of Plaintiff’s Complaint. With

respect to any allegations in the Complaint made collectively against all Defendants,

Answering Defendants’ answers are made by and on behalf of Answering Defendants

only. Unless otherwise specified below in a specific answer to a numbered paragraph of

the Complaint, Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of any allegations regarding Defendant Hellman & Friedman, LLC

and, on that basis, deny them.

                  ALLEGED NATURE OF ACTION AND RELIEF SOUGHT

               1.      All of the claims herein arise out of and are based on defendants’
        willful infringement of JAG’s trademark rights, which they are well of aware of
        but choose to disregard.

ANSWER: Answering Defendants deny the allegations in this paragraph.


                                         2
        Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 3 of 41




               2.    JAG owns the registered trademarks “The Financial Quarterback”
       and “Financial Quarterback” (collectively the “Financial Quarterback
       Trademark”) under which it (a) offers financial advisory and investment
       management services, and (b) provides educational services in the field of
       financial and wealth management (the “Educational Services”). JAG provides
       these services through the following mediums, among others: (1) broadcasts via
       traditional “over-the air” radio stations, online streaming and podcasts, and
       regularly scheduled, weekly radio programs hosted by radio personality and
       financial expert Josh Jalinski (“Jalinski”) (the “Radio Programs”); (2) seminars
       and other educational services for clients and members of the public concerning
       financial and wealth management; and (3) television, film and other broadcast and
       public appearances by Jalinski as an educational and motivational speaker
       concerning financial and wealth management. JAG additionally provides for the
       dissemination of news, information and education regarding personal finance and
       wealth/investment management.

ANSWER: Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the allegations in this paragraph and, on that basis, deny them.

              3.     Defendants have used JAG’s Financial Quarterback Trademark in
       offering (a) their own accounting, tax, business management, financial, financial
       management, financial planning, and financial advisory services to their clients,
       industry professionals and potential employees and (b) education to clients,
       industry professionals and potential employees through broadcast appearances,
       seminars and online videos, blogs, bulletins, e-books and alerts, public
       presentations to clients, and other public appearances, publications and
       presentations directed to potential clients and the general public, all in violation of
       federal and state law.

ANSWER: Answering Defendants deny the allegations in this paragraph.

              4.    Defendants’ unlawful conduct has caused and will continue to cause
       serious and irreparable harm to JAG, by creating confusion in the minds of
       consumers as to a false perception of an affiliation or association between
       defendants and JAG and/or a false perception that JAG and/or the Radio Programs
       have sponsored, endorsed, or approved defendants’ services and offerings.
       Defendants’ conduct is likely to dilute the distinctive and source-identifying
       quality of JAG’s trademark and to damage, erode and diminish the economic
       value of JAG’s trademark, which JAG alone has the right to commercially exploit.

ANSWER: Answering Defendants deny the allegations in this paragraph.


                                           3
         Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 4 of 41




              5.     JAG seeks injunctive and monetary relief against defendants’ acts of
       federal trademark infringement, unfair competition, false designation of origin,
       and trademark dilution in violation of the Lanham Act, 15 U.S.C. § 1051 et seq.;
       and related acts of trademark infringement, unfair competition, and trademark
       dilution under New York law, including New York General Business Law §§ 133
       and 360-L.

ANSWER: Answering Defendants state that Plaintiff has accurately characterized the

nature of its causes of action and the relief it seeks in this paragraph but deny that

Answering Defendants committed any of the conduct complained of and deny that

Plaintiff is entitled to any of the relief sought.

                                   THE ALLEGED PARTIES

              6.     Plaintiff JAG is a corporation organized and existing under the laws
       of the State of New Jersey with a principal place of business at 1400 Hooper
       Avenue, Suite 210, Toms River, New Jersey 08753. JAG has also maintained
       locations at 111 Broadway, New York, New York 10006 and at 3379 Route 206,
       South Bordentown, New Jersey 08505.

ANSWER: Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the allegations in this paragraph and, on that basis, deny them.

               7.    Defendant Edelman Financial Services, LLC (“EFS”), is a limited
       liability company organized and existing under the laws of the State of Delaware,
       having a principal address and place of business at 1050 Enterprise Way,
       Sunnyvale, California 94089. During relevant time periods, EFS was registered
       with the United States Securities Exchange Commission (“SEC”) as an Investment
       Advisor Firm with its registered address at 4000 Legato Road, Fairfax, Virginia
       22033. Ric Edelman is the founder and Executive Chairman of EFS, and during
       relevant time periods was registered with the SEC as an Investment Advisor
       Representative of EFS.

ANSWER: Answering Defendants admit that Defendant Edelman Financial Services,

LLC is a Delaware limited-liability company; that Edelman Financial Services, LLC was

registered with the SEC as an Investment Advisor Firm until November 2018; that


                                            4
        Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 5 of 41




Defendant Ric Edelman is the founder and Executive Chairman of Edelman Financial

Services, LLC; and that Ric Edelman was registered as an Investment Advisor

Representative of Edelman Financial Services, LLC until November 2018. Answering

Defendants deny all remaining allegations in this paragraph.

             8.     Defendant Edelman Financial Engines, LP [sic] (“Engines LP”), is a
      limited partnership organized and existing under the laws of the State of Delaware,
      having its principal place of business at 1050 Enterprise Way, Sunnyvale,
      California 94089.

ANSWER: Answering Defendants admit that Defendant Edelman Financial Engines,

L.P. is a Delaware limited partnership and deny the remaining allegations in this

paragraph.

             9.      Defendant Edelman Financial Engines, LLC (“Engines LLC”), is a
      limited liability company organized and existing under the laws of the State of
      Delaware, having a principal address and place of business at 4000 Legato Road,
      Fairfax, Virginia 22033. Engines LLC maintains offices at 340 Madison Avenue,
      22nd Floor, New York, New York 10173.

ANSWER: Answering Defendants admit that Defendant Edelman Financial Engines,

LLC is a Delaware limited-liability company and deny the remaining allegations in this

paragraph.




                                        5
        Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 6 of 41




              10.     Defendant Financial Engines Advisors, LLC [sic] (“FEA”), is a
       limited liability company organized and existing under the laws of the State of
       Delaware, having a principal place of business at 1050 Enterprise Way,
       Sunnyvale, CA 94089, and is and [sic] SEC-registered Investment Advisor Firm.
       FEA also conducts business under the names Edelman Financial Advisors and
       Financial Engines, and is affiliated with EFS. FEA is a wholly owned subsidiary
       of Engines LLC and its ultimate parent company is Engines LP.

ANSWER: Answering Defendants deny that Defendant Financial Engines Advisors

L.L.C. conducts business under the name Edelman Financial Advisors and admit the

remaining allegations in this paragraph.

               11.   Defendant Hellman & Friedman, LLC (“Hellman”) is a limited
       liability company organized and existing under the laws of the State of Delaware.
       Hellman maintains offices at 390 Park Avenue, 21st Floor, New York, NY 10022.
       Upon information and belief, Hellman is the ultimate parent company EFS,
       Engines LP, Engines LLC and FEA.

ANSWER: Answering Defendants deny the allegations in the last sentence of this

paragraph. Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the allegations in the remaining sentence of this paragraph and, on

that basis, deny them.

              12.    Defendant Ric Edelman is an individual residing in Great Falls,
       Virginia.

ANSWER: Answering Defendants admit the allegations in this paragraph.

            13.     Together, EFS, Engines LP, Engines LLC, FEA, Hellman, and
       Edelman are referred to herein as the “Edelman Defendants” or “Defendants.”

ANSWER: Answering Defendants acknowledge the nomenclature chosen by Plaintiff

and will construe Plaintiff’s allegations accordingly in answering the allegations made

against them in the numbered paragraphs of the Complaint. Answering Defendants deny

that Plaintiff’s chosen nomenclature has any legal effect or accurately represents the

                                           6
        Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 7 of 41




relationships between and among all Defendants, including but not limited to the

relationship between Answering Defendants and Defendant Hellman & Friedman, LLC.

                          ALLEGED JURISDICTION AND VENUE

              14.   This Court has jurisdiction over plaintiff’s federal law claims under
       Section 30 of the Lanham Act, 15 U.S.C. § 1221, Sections 2201 and 2202 of the
       Declaratory Judgments Act, 28 U.S.C. §§ 2201 and 2202; and 28 U.S.C. §§ 1331,
       1338(a) and (b), and supplemental jurisdiction over plaintiff’s state law claims
       under 28 U.S.C. 1367(a).

ANSWER: This paragraph contains legal conclusions to which no response is required.

             15.     This Court has personal jurisdiction over each of defendants based
       upon their contacts with this forum, including regularly and intentionally doing
       business here and/or committing acts giving rise to this lawsuit here.

ANSWER: This paragraph contains legal conclusions to which no response is required.

To the extent a response is required, Answering Defendants admit that one or more

Answering Defendants do business in the Southern District of New York and deny the

remaining allegations in this paragraph.

               16.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§
       1391(b) and (c), in that a substantial part of the events giving rise to plaintiff’s
       claims occurred in this district, and one or more of defendants maintains its offices
       in this district.

ANSWER: This paragraph contains legal conclusions to which no response is required.

To the extent a response is required, Answering Defendants admit that one or more

Answering Defendants maintain offices in the Southern District of New York and deny

the remaining allegations in this paragraph.




                                           7
        Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 8 of 41




                       ALLEGED FACTS COMMON TO ALL CLAIMS

 I.    Jalinski Advisory Group

       A.     JAG’s Alleged Brand and Services

             17.    Since early 2006, JAG has continuously provided financial advisory
       and investment management services for its clients under the brand name “The
       Financial Quarterback.”

ANSWER: Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the allegations in this paragraph and, on that basis, deny them.

              18.    Since at least 2009, Jalinski, in his capacity as JAG’s President and
       CEO, has hosted the Radio Programs titled “The Financial Quarterback,” which
       provide listeners with advice regarding personal finance and wealth/investment
       management and is broadcast in the New York and New Jersey area on 710 AM
       WOR, 770 AM WABC and 1160 AM WOBM. The Radio Programs are broadcast
       weekly in major markets throughout the United States and are available nationally
       and internationally on www.iheartradio.com and the iHeartRadio app. More
       recently, Jalinski has made numerous and frequent public appearances on
       broadcast and cable television networks such as CNBC, in podcasts, and in
       seminars for actual and potential clients of JAG.

ANSWER: Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the allegations in this paragraph and, on that basis, deny them.

              19.    JAG maintains offices in New Jersey and New York, and The Radio
       Show originates in New York. JAG relies in part on The Radio Programs to
       advertise and promote the financial and investment management services provided
       by JAG.

ANSWER: Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the allegations in this paragraph and, on that basis, deny them.

       B.     JAG’s Alleged Asserted Trademark Rights

             20.  JAG is the owner of United States Trademark Serial Number
       86353875, registered by the United States Patent and Trademark Office
       (“USPTO”) on April 21, 2015, based on an application filed on July 31, 2014, for
       the word mark “The Financial Quarterback” in international class 41 for
                                           8
        Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 9 of 41




       educational and entertainment services; namely, conducting seminars, making
       personal appearances, performing speaking engagements, radio and television
       appearances, and ongoing radio programs in the fields of business, finance,
       investment, money management, and financial planning (the “Class 41
       Trademark”).

ANSWER: Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the allegations in this paragraph and, on that basis, deny them.

              21.    JAG is the assignee and owner of United States Trademark Serial
       Number 77752160, registered by the USPTO on April 27, 2010, registration
       number 3782665, based on an application filed on June 4, 2009, for the word mark
       “Financial Quarterback” in international class 36 for financial planning and
       investment advisory services, financial planning for retirement, and other such
       financial services (the “Class 36 Trademark”). This class 36 trademark has been
       acknowledged as incontestable pursuant to Section 15 of the Trademark Act, 15
       U.S.C. §1065. JAG is also the owner of United States Trademark Serial Number
       86314778, registered by the USPTO on November 28, 2017, registration number
       5346562, based on an application filed on June 19, 2014, for the word mark “The
       Financial Quarterback” in international class 36 for financial planning and
       investment advisory services, financial planning for retirement, and other such
       financial services (collectively, the “Class 36 Trademarks”).

ANSWER: Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the allegations in this paragraph and, on that basis, deny them.

              22.     JAG is the owner of United States Trademark Serial Number
       86318879, registered by the USPTO on November 28, 2017, registration number
       5346563, based on an application filed on June 24, 2014, for the word mark “The
       Financial Quarterback” in international class 35 for connecting buyers and sellers
       of financial assets, business management consulting (the “Class 35 Trademark”).

ANSWER: Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the allegations in this paragraph and, on that basis, deny them.

            23.   Finally, JAG is the owner of United States Trademark Serial
       Number 86318944, registered by the USPTO on December 18, 2018, registration
       number 5633102, based on an application filed on June 24, 2014, for the word
       mark “The Financial Quarterback” in international class 9 for downloadable


                                           9
        Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 10 of 41




        computer software and electronic newsletters, publications and audio recordings in
        the field of financial analysis, and financial forecasting (the “Class 9 Trademark”).

ANSWER: Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the allegations in this paragraph and, on that basis, deny them.

               24.    By virtue of using the “Financial Quarterback Trademark” in
        commerce since 2006, JAG has established and is the owner of common law
        trademark rights for the word mark “The Financial Quarterback.” JAG has also
        established and now owns common law trademark rights as a result of its use of
        the mark nationwide.

ANSWER: Answering Defendants lack sufficient knowledge or information to form a

belief as to the truth of the allegations in this paragraph and, on that basis, deny them.

II.     Defendants’ Alleged Unauthorized Activities

                25.    Defendants are engaged in the business of rendering business
        management, financial management, investment management, investment
        advisory, financial planning, and financial advisory services to their clients in
        interstate commerce, including in the New York area where Jalinski’s Radio
        Programs are regularly available to listeners via over-the-air broadcast radio
        stations, internet streaming, and otherwise.

ANSWER: To the extent this paragraph states legal conclusions, no response is required.

To the extent a response is required, Answering Defendants admit that they provide

investment-management, investment-advisory, financial-planning, and financial-advisory

services to their clients in the United States, including in the New York area. Answering

Defendants deny that they provide business-management and financial-management

services. Answering Defendants lack sufficient knowledge or information to form a belief

as to the truth of the remaining allegations in this paragraph and, on that basis, deny

them.



                                          10
       Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 11 of 41




              26.     Defendants and, in particular, Ric Edelman, individually and in his
      capacities as Executive Chairman and a registered representative of EFS and an
      officer and/or representative of FEA, Engines LLC, and Engines LP, have
      unlawfully and repeatedly used the Financial Quarterback Trademark, and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” in offering financial and investment advisory services to
      their clients, prospective clients, industry professionals and potential employees on
      defendants’ web sites, in radio broadcasts, in promotional materials and
      advertising, and in personal appearances and presentations to their actual and
      prospective clients, industry professionals and potential employees. In addition,
      Edelman on behalf of the Edelman Defendants has used the Financial Quarterback
      Trademark and confusingly similar phrases such as “Personal Finance
      Quarterback” and “Personal Financial Quarterback” to recruit individual
      investment advisors to join their nation-wide network of investment advisors and
      financial professionals.

ANSWER: Answering Defendants deny the allegations in this paragraph.

            27.    Upon information and belief, Hellman’s partners play an active role
      in managing the Edelman Defendants under its control, including but not limited
      to EFS, Engines LP, Engines LLC, and FEA.

ANSWER: Answering Defendants deny the allegations in this paragraph.

             28.    Defendants have repeatedly used JAG’s Financial Quarterback
      Trademark and confusingly similar phrases such as “Personal Finance
      Quarterback” and “Personal Financial Quarterback” to characterize, identify,
      describe and market the aforesaid financial and educational services, and to recruit
      individual investment advisors to join their nation-wide network of investment
      advisors and financial professionals and perform the aforesaid financial and
      educational services.

ANSWER: Answering Defendants deny the allegations in this paragraph.

            29.    None of defendants is related to or affiliated with JAG in any way
      and none of them have sought or received a license or authorization from JAG for
      any purpose whatsoever, including the acts described herein.

ANSWER: Answering Defendants admit the allegations in this paragraph but deny that a

license or authorization from JAG is required with respect to any of Answering

Defendants’ acts alleged in the Complaint.

                                        11
       Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 12 of 41




             30.    Defendants’ infringement of JAG’s trademark unlawfully wrests
      from JAG control over its reputation and, upon information and belief, is unjustly
      enriching defendants.

ANSWER: Answering Defendants deny the allegations in this paragraph.

             31.     Defendants’ unauthorized acts as described herein have caused and
      will continue to cause irreparable damage to JAG and its business and goodwill
      unless restrained by this Court.

ANSWER: Answering Defendants deny the allegations in this paragraph.

            32.    Upon information and belief, and as evidenced by the facts and
      circumstances alleged above, defendants have intentionally and willfully violated
      JAG’s trademarks.

ANSWER: Answering Defendants deny the allegations in this paragraph.

                                     COUNT I
          Trademark Infringement under Section 32(1) of the Lanham Act
                (15 U.S.C. § 1114(1)) (JAG’s Class 41 Trademark)

             33.    JAG repeats and incorporates herein by reference each of the
      foregoing allegations.

ANSWER: Answering Defendants repeat and incorporate herein by reference their

answers to each of the foregoing paragraphs.

            34.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” constitutes knowing, deliberate and willful infringement of
      JAG’s Class 41 Trademark under Section 32(1) of the Lanham Act, 15 U.S.C. §
      1114(1).

ANSWER: Answering Defendants deny the allegations in this paragraph.




                                       12
       Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 13 of 41




              35.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” is likely to cause confusion, cause mistake, and/or deceive
      as to the affiliation, connection or association between defendants and JAG, and/or
      as to JAG’s sponsorship or approval of defendants’ goods, services and/or
      commercial activities.

ANSWER: Answering Defendants deny the allegations in this paragraph.

             36.     Defendants’ aforesaid conduct has been undertaken knowingly,
      willfully and in bad faith.

ANSWER: Answering Defendants deny the allegations in this paragraph.

              37.   As a result of defendants’ infringement, JAG is entitled to injunctive
      relief and is also entitled to recover their profits, JAG’s non-duplicative actual
      damages, enhanced profits and damages, and costs and reasonable attorneys’ fees
      under 15 U.S.C. §§ 1114, 1116 and 1117.

ANSWER: Answering Defendants deny the allegations in this paragraph.

                                    COUNT II
          Trademark Infringement under Section 32(1) of the Lanham Act
               (15 U.S.C. § 1114(1)) (JAG’s Class 36 Trademarks)

             38.    JAG repeats and incorporates herein by reference each of the
      foregoing allegations.

ANSWER: Answering Defendants repeat and incorporate herein by reference their

answers to each of the foregoing paragraphs.

            39.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” constitutes knowing, deliberate and willful infringement of
      JAG’s Class 36 Trademarks under Section 32(1) of the Lanham Act, 15 U.S.C. §
      1114(1).

ANSWER: Answering Defendants deny the allegations in this paragraph.

            40.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” is likely to cause confusion, cause mistake and/or deceive

                                       13
       Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 14 of 41




      as to the affiliation, connection or association between defendants and JAG, and/or
      as to JAG’s sponsorship or approval of defendants’ goods, services and/or
      commercial activities.

ANSWER: Answering Defendants deny the allegations in this paragraph.

             41.     Defendants’ aforesaid conduct has been undertaken knowingly,
      willfully and in bad faith.

ANSWER: Answering Defendants deny the allegations in this paragraph.

              42.   As a result of defendants’ infringement, JAG is entitled to injunctive
      relief and is also entitled to recover their profits, JAG’s non-duplicative actual
      damages, enhanced profits and damages, and costs and reasonable attorneys’ fees
      under 15 U.S.C. §§ 1114, 1116 and 1117.

ANSWER: Answering Defendants deny the allegations in this paragraph.

                                    COUNT III
          Trademark Infringement under Section 32(1) of the Lanham Act
                (15 U.S.C. § 1114(1)) (JAG’s Class 35 Trademark)

             43.    JAG repeats and incorporates herein by reference each of the
      foregoing allegations.

ANSWER: Answering Defendants repeat and incorporate herein by reference their

answers to each of the foregoing paragraphs.

            44.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” constitutes knowing, deliberate and willful infringement of
      JAG’s Class 35 Trademark under Section 32(1) of the Lanham Act, 15 U.S.C. §
      1114(1).

ANSWER: Answering Defendants deny the allegations in this paragraph.




                                       14
       Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 15 of 41




              45.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” is likely to cause confusion, cause mistake and/or deceive
      as to the affiliation, connection or association between defendants and JAG, and/or
      as to JAG’s sponsorship or approval of defendants’ goods, services and/or
      commercial activities.

ANSWER: Answering Defendants deny the allegations in this paragraph.

             46.     Defendants’ aforesaid conduct has been undertaken knowingly,
      willfully and in bad faith.

ANSWER: Answering Defendants deny the allegations in this paragraph.

              47.   As a result of defendants’ infringement, JAG is entitled to injunctive
      relief and is also entitled to recover their profits, JAG’s non-duplicative actual
      damages, enhanced profits and damages, and costs and reasonable attorneys’ fees
      under 15 U.S.C. §§ 1114, 1116 and 1117.

ANSWER: Answering Defendants deny the allegations in this paragraph.

                                   COUNT IV
          Trademark Infringement under Section 32(1) of the Lanham Act
                (15 U.S.C. § 1114(1)) (JAG’s Class 9 Trademark)

             48.    JAG repeats and incorporates herein by reference each of the
      foregoing allegations.

ANSWER: Answering Defendants repeat and incorporate herein by reference their

answers to each of the foregoing paragraphs.

            49.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” constitutes knowing, deliberate and willful infringement of
      JAG’s Class 9 Trademark under Section 32(1) of the Lanham Act, 15 U.S.C. §
      1114(1).

ANSWER: Answering Defendants deny the allegations in this paragraph.

            50.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” is likely to cause confusion, cause mistake and/or deceive

                                       15
       Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 16 of 41




      as to the affiliation, connection or association between defendants and JAG, and/or
      as to JAG’s sponsorship or approval of defendants’ goods, services and/or
      commercial activities.

ANSWER: Answering Defendants deny the allegations in this paragraph.

             51.     Defendants’ aforesaid conduct has been undertaken knowingly,
      willfully and in bad faith.

ANSWER: Answering Defendants deny the allegations in this paragraph.

              52.   As a result of defendants’ infringement, JAG is entitled to injunctive
      relief and is also entitled to recover their profits, JAG’s non-duplicative actual
      damages, enhanced profits and damages, and costs and reasonable attorneys’ fees
      under 15 U.S.C. §§ 1114, 1116 and 1117.

ANSWER: Answering Defendants deny the allegations in this paragraph.

                                    COUNT V
   Unfair Competition and False Designation of Origin under Section 43(a) of the
          Lanham Act (15 U.S.C. § 1125(a)) (JAG’s Class 41 Trademark)

             53.    JAG repeats and incorporates herein by reference each of the
      foregoing allegations.

ANSWER: Answering Defendants repeat and incorporate herein by reference their

answers to each of the foregoing paragraphs.

             54.    Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” constitutes a false designation of origin under Section
      43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

ANSWER: Answering Defendants deny the allegations in this paragraph.




                                       16
       Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 17 of 41




              55.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” is likely to cause confusion, cause mistake and/or deceive
      as to the affiliation, connection or association between defendants and JAG, and/or
      as to JAG’s sponsorship or approval of defendants’ goods, services and/or
      commercial activities. ASB owns Trade Secret Information related to the technical
      details and design of its ASB-150DPW machines and molds used therein.

ANSWER: Answering Defendants deny the allegations in this paragraph.

             56.    Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” has caused, and unless enjoined, will continue to cause
      substantial and irreparable injury to JAG for which JAG has no adequate remedy
      at law, including at least substantial and irreparable injury to the goodwill and
      reputation for quality associated with the “Financial Quarterback Trademark.”

ANSWER: Answering Defendants deny the allegations in this paragraph.

             57.     Defendants’ aforesaid conduct has been undertaken knowingly,
      willfully and in bad faith.

ANSWER: Answering Defendants deny the allegations in this paragraph.

              58.   As a result of defendants’ infringement, JAG is entitled to injunctive
      relief and is also entitled to recover their profits, JAG’s non-duplicative actual
      damages, enhanced profits and damages, and costs and reasonable attorneys’ fees
      under 15 U.S.C. §§ 1125(a), 1116 and 1117.

ANSWER: Answering Defendants deny the allegations in this paragraph.

                                   COUNT VI
   Unfair Competition and False Designation of Origin under Section 43(a) of the
          Lanham Act (15 U.S.C. § 1125(a)) (JAG’s Class 36 Trademarks)

             59.    JAG repeats and incorporates herein by reference each of the
      foregoing allegations.

ANSWER: Answering Defendants repeat and incorporate herein by reference their

answers to each of the foregoing paragraphs.




                                       17
       Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 18 of 41




             60.    Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” constitutes a false designation of origin under Section
      43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

ANSWER: Answering Defendants deny the allegations in this paragraph.

              61.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” is likely to cause confusion, cause mistake and/or deceive
      as to the affiliation, connection or association between defendants and JAG, and/or
      as to JAG’s sponsorship or approval of defendants’ goods, services and/or
      commercial activities.

ANSWER: Answering Defendants deny the allegations in this paragraph.

             62.    Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” has caused, and unless enjoined, will continue to cause
      substantial and irreparable injury to JAG for which JAG has no adequate remedy
      at law, including at least substantial and irreparable injury to the goodwill and
      reputation for quality associated with the “Financial Quarterback Trademark.”

ANSWER: Answering Defendants deny the allegations in this paragraph.

             63.     Defendants’ aforesaid conduct has been undertaken knowingly,
      willfully and in bad faith.

ANSWER: Answering Defendants deny the allegations in this paragraph.

              64.   As a result of defendants’ infringement, JAG is entitled to injunctive
      relief and is also entitled to recover their profits, JAG’s non-duplicative actual
      damages, enhanced profits and damages, and costs and reasonable attorneys’ fees
      under 15 U.S.C. §§ 1125(a), 1116 and 1117.

ANSWER: Answering Defendants deny the allegations in this paragraph.




                                       18
       Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 19 of 41




                                  COUNT VII
   Unfair Competition and False Designation of Origin under Section 43(a) of the
          Lanham Act (15 U.S.C. § 1125(a)) (JAG’s Class 35 Trademark)

             65.    JAG repeats and incorporates herein by reference each of the
      foregoing allegations.

ANSWER: Answering Defendants repeat and incorporate herein by reference their

answers to each of the foregoing paragraphs.

             66.    Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” constitutes a false designation of origin under Section
      43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

ANSWER: Answering Defendants deny the allegations in this paragraph.

              67.  Defendants’ use of JAG’s “Financial Quarterback Trademark” is
      likely to cause confusion, cause mistake and/or deceive as to the affiliation,
      connection or association between defendants and JAG, and/or as to JAG’s
      sponsorship or approval of defendants’ goods, services and/or commercial
      activities.

ANSWER: Answering Defendants deny the allegations in this paragraph.

             68.    Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” has caused, and unless enjoined, will continue to cause
      substantial and irreparable injury to JAG for which JAG has no adequate remedy
      at law, including at least substantial and irreparable injury to the goodwill and
      reputation for quality associated with the “Financial Quarterback Trademark.”

ANSWER: Answering Defendants deny the allegations in this paragraph.

             69.     Defendants’ aforesaid conduct has been undertaken knowingly,
      willfully and in bad faith.

ANSWER: Answering Defendants deny the allegations in this paragraph.

              70.   As a result of defendants’ infringement, JAG is entitled to injunctive
      relief and is also entitled to recover defendants’ profits, JAG’s non-duplicative


                                       19
       Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 20 of 41




      actual damages, enhanced profits and damages, and costs and reasonable
      attorneys’ fees under 15 U.S.C. §§ 1125(a), 1116 and 1117.

ANSWER: Answering Defendants deny the allegations in this paragraph.

                                  COUNT VIII
   Unfair Competition and False Designation of Origin under Section 43(a) of the
           Lanham Act (15 U.S.C. § 1125(a)) (JAG’s Class 9 Trademark)

             71.    JAG repeats and incorporates herein by reference each of the
      foregoing allegations.

ANSWER: Answering Defendants repeat and incorporate herein by reference their

answers to each of the foregoing paragraphs.

             72.    Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” constitutes a false designation of origin under Section
      43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

ANSWER: Answering Defendants deny the allegations in this paragraph.

              73.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” is likely to cause confusion, cause mistake and/or deceive
      as to the affiliation, connection or association between defendants and JAG, and/or
      as to JAG’s sponsorship or approval of defendants’ goods, services and/or
      commercial activities.

ANSWER: Answering Defendants deny the allegations in this paragraph.

             74.    Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” has caused, and unless enjoined, will continue to cause
      substantial and irreparable injury to JAG for which JAG has no adequate remedy
      at law, including at least substantial and irreparable injury to the goodwill and
      reputation for quality associated with the “Financial Quarterback Trademark.”

ANSWER: Answering Defendants deny the allegations in this paragraph.




                                       20
       Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 21 of 41




             75.     Defendants’ aforesaid conduct has been undertaken knowingly,
      willfully and in bad faith.

ANSWER: Answering Defendants deny the allegations in this paragraph.

              76.   As a result of defendants’ infringement, JAG is entitled to injunctive
      relief and is also entitled to recover their profits, JAG’s non-duplicative actual
      damages, enhanced profits and damages, and costs and reasonable attorneys’ fees
      under 15 U.S.C. §§ 1125(a), 1116 and 1117.

ANSWER: Answering Defendants deny the allegations in this paragraph.

                                  COUNT IX
 Trademark Dilution under Section 43(c) of the Lanham Act (15 U.S.C. § 1125(c))
                        (JAG’s Class 41 Trademark)

             77.    JAG repeats and incorporates herein by reference each of the
      foregoing allegations.

ANSWER: Answering Defendants repeat and incorporate herein by reference their

answers to each of the foregoing paragraphs.

             78.     As a result of JAG’s popular radio show, JAG’s “Financial
      Quarterback Trademark” has gained distinctiveness and is entitled to protection
      against dilution by blurring or tarnishment.

ANSWER: Answering Defendants deny the allegations in this paragraph.

             79.    Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” constitutes dilution of JAG’s Class 41 Trademark under
      Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c).

ANSWER: Answering Defendants deny the allegations in this paragraph.

             80.    Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” is likely to dilute the trademark at least by eroding the
      public’s identification of the trademark with JAG and by lessening the capacity of
      the trademark to identify and distinguish JAG’s goods and/or services.

ANSWER: Answering Defendants deny the allegations in this paragraph.

                                       21
       Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 22 of 41




             81.     Defendants’ aforesaid conduct has been undertaken knowingly,
      willfully and in bad faith.

ANSWER: Answering Defendants deny the allegations in this paragraph.

              82.   As a result of defendants’ dilution of JAG’s “Financial Quarterback
      Trademark,” JAG is entitled to injunctive relief and is also entitled to recover their
      profits, JAG’s non-duplicative actual damages, enhanced profits and damages, and
      costs and reasonable attorneys’ fees under 15 U.S.C. §§ 1125(c), 1116 and 1117.

ANSWER: Answering Defendants deny the allegations in this paragraph.

                                  COUNT X
 Trademark Dilution under Section 43(c) of the Lanham Act (15 U.S.C. § 1125(c))
                        (JAG’s Class 36 Trademarks)

             83.    JAG repeats and incorporates herein by reference each of the
      foregoing allegations.

ANSWER: Answering Defendants repeat and incorporate herein by reference their

answers to each of the foregoing paragraphs.

             84.     As a result of JAG’s popular radio show, JAG’s “Financial
      Quarterback Trademark” has gained distinctiveness and is entitled to protection
      against dilution by blurring or tarnishment.

ANSWER: Answering Defendants deny the allegations in this paragraph.

             85.    Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” constitutes dilution of JAG’s Class 36 Trademarks under
      Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c).

ANSWER: Answering Defendants deny the allegations in this paragraph.

             86.    Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” is likely to dilute the trademark at least by eroding the
      public’s identification of the trademark with JAG and by lessening the capacity of
      the trademark to identify and distinguish JAG’s goods and/or services.

ANSWER: Answering Defendants deny the allegations in this paragraph.

                                        22
       Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 23 of 41




             87.     Defendants’ aforesaid conduct has been undertaken knowingly,
      willfully and in bad faith.

ANSWER: Answering Defendants deny the allegations in this paragraph.

              88.   As a result of defendants’ dilution of JAG’s “Financial Quarterback
      Trademark,” JAG is entitled to injunctive relief and is also entitled to recover their
      profits, JAG’s nonduplicative actual damages, enhanced profits and damages, and
      costs and reasonable attorneys’ fees under 15 U.S.C. §§ 1125(c), 1116 and 1117.

ANSWER: Answering Defendants deny the allegations in this paragraph.

                                  COUNT XI
 Trademark Dilution under Section 43(c) of the Lanham Act (15 U.S.C. § 1125(c))
                        (JAG’s Class 35 Trademark)

             89.    JAG repeats and incorporates herein by reference each of the
      foregoing allegations.

ANSWER: Answering Defendants repeat and incorporate herein by reference their

answers to each of the foregoing paragraphs.

             90.     As a result of JAG’s popular radio show, JAG’s “Financial
      Quarterback Trademark” has gained distinctiveness and is entitled to protection
      against dilution by blurring or tarnishment.

ANSWER: Answering Defendants deny the allegations in this paragraph.

             91.    Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” constitutes dilution of JAG’s Class 35 Trademark under
      Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c).

ANSWER: Answering Defendants deny the allegations in this paragraph.

             92.    Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” is likely to dilute the trademark at least by eroding the
      public’s identification of the trademark with JAG and by lessening the capacity of
      the trademark to identify and distinguish JAG’s goods and/or services.

ANSWER: Answering Defendants deny the allegations in this paragraph.

                                        23
       Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 24 of 41




             93.     Defendants’ aforesaid conduct has been undertaken knowingly,
      willfully and in bad faith.

ANSWER: Answering Defendants deny the allegations in this paragraph.

              94.   As a result of defendants’ dilution of JAG’s “Financial Quarterback
      Trademark,” JAG is entitled to injunctive relief and is also entitled to recover their
      profits, JAG’s nonduplicative actual damages, enhanced profits and damages, and
      costs and reasonable attorneys’ fees under 15 U.S.C. §§ 1125(c), 1116 and 1117.

ANSWER: Answering Defendants deny the allegations in this paragraph.

                                 COUNT XII
 Trademark Dilution under Section 43(c) of the Lanham Act (15 U.S.C. § 1125(c))
                         (JAG’s Class 9 Trademark)

             95.    JAG repeats and incorporates herein by reference each of the
      foregoing allegations.

ANSWER: Answering Defendants repeat and incorporate herein by reference their

answers to each of the foregoing paragraphs.

             96.    Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” constitutes dilution of JAG’s Class 35 Trademark under
      Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c).

ANSWER: Answering Defendants deny the allegations in this paragraph.

             97.    Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” is likely to dilute the trademark at least by eroding the
      public’s identification of the trademark with JAG and by lessening the capacity of
      the trademark to identify and distinguish JAG’s goods and/or services.

ANSWER: Answering Defendants deny the allegations in this paragraph.

             98.     Defendants’ aforesaid conduct has been undertaken knowingly,
      willfully and in bad faith.

ANSWER: Answering Defendants deny the allegations in this paragraph.



                                        24
       Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 25 of 41




              99.   As a result of defendants’ dilution of JAG’s “Financial Quarterback
      Trademark,” JAG is entitled to injunctive relief and is also entitled to recover their
      profits, JAG’s nonduplicative actual damages, enhanced profits and damages, and
      costs and reasonable attorneys’ fees under 15 U.S.C. §§ 1125(c), 1116 and 1117.

ANSWER: Answering Defendants deny the allegations in this paragraph.

                                  COUNT XIII
             Common Law Trademarks Infringement and Unfair Competition

             100. JAG repeats and incorporates herein by reference each of the
      foregoing allegations.

ANSWER: Answering Defendants repeat and incorporate herein by reference their

answers to each of the foregoing paragraphs.

             101. Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” constitutes common law trademark infringement and
      unfair competition with JAG under the common law of the State of New York.

ANSWER: Answering Defendants deny the allegations in this paragraph.

              102. Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” is likely to cause confusion, cause mistake and/or deceive
      as to the affiliation, connection or association between defendants and JAG, and/or
      as to JAG’s sponsorship or approval of defendants’ goods, services and/or
      commercial activities.

ANSWER: Answering Defendants deny the allegations in this paragraph.

             103. Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” has caused, and unless enjoined, will continue to cause
      substantial and irreparable injury to JAG for which JAG has no adequate remedy
      at law, including at least substantial and irreparable injury to the goodwill and
      reputation for quality associated with the “Financial Quarterback Trademark.”

ANSWER: Answering Defendants deny the allegations in this paragraph.




                                        25
       Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 26 of 41




             104. Defendants’ aforesaid conduct has been undertaken knowingly,
      willfully and in bad faith.

ANSWER: Answering Defendants deny the allegations in this paragraph.

              105. As a result of defendants’ conduct, JAG is entitled to injunctive
      relief and is also entitled to recover their profits, JAG’s non-duplicative actual
      damages, punitive damages, and costs and reasonable attorneys’ fees.

ANSWER: Answering Defendants deny the allegations in this paragraph.

                                COUNT XIV
      Trademark Infringement under New York General Business Law § 133

             106. JAG repeats and incorporates herein by reference each of the
      foregoing allegations.

ANSWER: Answering Defendants repeat and incorporate herein by reference their

answers to each of the foregoing paragraphs.

            107. Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” constitutes a violation of Section 133 of the New York
      General Business Law.

ANSWER: Answering Defendants deny the allegations in this paragraph.

              108. Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” is likely to cause confusion, cause mistake and/or deceive
      as to the affiliation, connection or association between defendants and JAG, and/or
      as to JAG’s sponsorship or approval of defendants’ goods, services and/or
      commercial activities.

ANSWER: Answering Defendants deny the allegations in this paragraph.




                                       26
       Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 27 of 41




             109. Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” has caused, and unless enjoined, will continue to cause
      substantial and irreparable injury to JAG for which JAG has no adequate remedy
      at law, including at least substantial and irreparable injury to the goodwill and
      reputation for quality associated with the “Financial Quarterback Trademark.”

ANSWER: Answering Defendants deny the allegations in this paragraph.

             110. Defendants’ aforesaid conduct has been undertaken knowingly,
      willfully and in bad faith.

ANSWER: Answering Defendants deny the allegations in this paragraph.

              111. As a result of defendants’ conduct, JAG is entitled to injunctive
      relief enjoining defendants’ conduct described above.

ANSWER: Answering Defendants deny the allegations in this paragraph.

                                   COUNT XV
              Dilution under New York General Business Law § 360-L

             112. JAG repeats and incorporates herein by reference each of the
      foregoing allegations.

ANSWER: Answering Defendants repeat and incorporate herein by reference their

answers to each of the foregoing paragraphs.

            113. Defendants’ use of JAG’s “Financial Quarterback Trademark” and
      confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
      Financial Quarterback” constitutes a violation of Section 360-L of the New York
      General Business Law.

ANSWER: Answering Defendants deny the allegations in this paragraph.




                                       27
          Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 28 of 41




                 114. Defendants’ use of JAG’s “Financial Quarterback Trademark” and
          confusingly similar phrases such as “Personal Finance Quarterback” and “Personal
          Financial Quarterback” is likely to dilute the trademark at least by eroding the
          public’s identification of the trademark with JAG and by lessening the capacity of
          the and confusingly similar phrases such as “Personal Finance Quarterback” and
          “Personal Financial Quarterback” trademark to identify and distinguish JAG’s
          goods and/or services.

ANSWER: Answering Defendants deny the allegations in this paragraph.

                 115. Defendants’ use of JAG’s “Financial Quarterback Trademark” has
          caused, and unless enjoined, will continue to cause substantial and irreparable
          injury to JAG for which JAG has no adequate remedy at law, including at least
          substantial and irreparable injury to the goodwill and reputation for quality
          associated with the “Financial Quarterback Trademark.”

ANSWER: Answering Defendants deny the allegations in this paragraph.

                 116. Defendants’ aforesaid conduct has been undertaken knowingly,
          willfully and in bad faith.

ANSWER: Answering Defendants deny the allegations in this paragraph.

                  117. As a result of defendants’ conduct, JAG is entitled to injunctive
          relief enjoining defendants’ conduct described above.

ANSWER: Answering Defendants deny the allegations in this paragraph.

                                      GENERAL DENIAL

          Answering Defendants deny all remaining allegations not specifically admitted

herein.

                               RESPONSE TO RELIEF SOUGHT

          Answering Defendants deny that they have infringed or diluted any valid,

enforceable trademark; engaged in unfair competition; used any false designation of

origin; committed any acts with the intent to deceive or mislead; or otherwise violated

any federal or state statutory or common-law rights of Plaintiff as alleged in the

                                          28
        Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 29 of 41




Complaint. Answering Defendants deny that Plaintiff is entitled to any of the relief set

forth in its Prayer for Relief, including specifically paragraphs 1.a–f and 2–9.

                                 SEPARATE DEFENSES

       Answering Defendants set forth the following separate defenses and do not intend

to limit thereby Answering Defendants’ ability to seek to allege any and all defenses not

presently known that are revealed during the course of discovery or at trial in this case.

Answering Defendants assert these defenses, affirmative or otherwise, without assuming

any burden of proof that they would not otherwise have.

       1.     Plaintiff’s Complaint or one or more claims or causes of action therein fail

to state a claim upon which any relief may be granted.

       2.     Plaintiff’s claims and causes of action are barred, in whole or in part, by the

doctrines of estoppel, waiver, and/or acquiescence.

       3.     Plaintiff’s claims and causes of action are barred, in whole or in part, by the

doctrine of unclean hands.

       4.     Plaintiff’s claims and causes of action are barred, in whole or in part, by the

doctrine of trademark misuse.

       5.     Plaintiff’s claims and causes of action are barred, in whole or in part, by the

applicable statute(s) of limitation and/or the doctrine of laches.

       6.     Plaintiff’s claims and causes of action are barred, in whole or in part, by the

doctrines of fair use, nominative fair use, and/or descriptive fair use.

       7.     Plaintiff’s claims and causes of action are barred, in whole or in part, by

Plaintiff’s failure to mitigate damages.

                                           29
        Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 30 of 41




       8.      Plaintiff’s claims and causes of action are barred, in whole or in part, by the

fact that some or all of the marks upon which this action is brought are generic or merely

descriptive.

       9.      Plaintiff’s claims and causes of action are barred, in whole or in part,

because to the extent Answering Defendants used any marks upon which this action is

brought, such use was prior to Plaintiff’s first use of those marks, and Answering

Defendants therefore have superior rights in and to the phrase “financial quarterback” in

connection with the stated services.

       10.     Plaintiff’s claims and causes of action are barred, in whole or in part,

because the marks upon which this action is brought are so diluted due to third-party use

that such marks are entitled to only the narrowest scope of protection.

       11.     Plaintiff’s claims and causes of action are barred, in whole or in part,

because the marks upon which the action is brought are not famous, including but not

limited to as that term is defined in 15 U.S.C. § 1125(c)(1).

       12.     Plaintiff’s claims and causes of action are barred, in whole or in part,

because to the extent Answering Defendants have used the words “financial

quarterback,” such use was in a descriptive manner and not as a trademark or source

identifier of their services.

       13.     Plaintiff’s claims and causes of action are barred, in whole or in part,

because Plaintiff does not own the marks upon which the action is brought.

       14.     Plaintiff’s claims and causes of action are barred, in whole or in part, by

virtue of fraud on the United States Patent and Trademark Office in the prosecution

                                          30
        Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 31 of 41




and/or maintenance of the asserted registrations and pending applications. Plaintiff

intentionally withheld information that the marks upon which the action is brought were

widely used prior to Plaintiff’s use and/or registration by persons and companies offering

accounting, tax, business-management, financial, financial-management, financial-

planning, and financial-advisory services, as well as education relating to such services.

       15.    Plaintiff’s claims and causes of action are barred, in whole or in part,

because Answering Defendants’ infringement, if any, was neither intentional, in bad

faith, with deceptive intent, nor willful and, in fact, was without knowledge of Plaintiff’s

asserted rights.

       16.    Plaintiff’s claims and causes of action are barred, in whole or in part,

because Plaintiff’s damages, if any, were not caused by Answering Defendants.

       17.    Plaintiff is not entitled to injunctive relief because it has, at a minimum, no

irreparable (alleged) damages and an adequate remedy at law.

       18.    Plaintiff’s claims and causes of action are barred, in whole or in part,

because Plaintiff seeks overlapping and duplicative recoveries for a single alleged wrong.

       19.    Answering Defendants reserve the right to rely on all defenses under

Federal Rule of Civil Procedure 8, Title 15 of the United States Code, and any other

defense, at law or at equity, that now exists, or that may in the future be available through

information obtained through discovery or at trial.

                                  COUNTERCLAIMS

       Defendants/Counterclaimants, Edelman Financial Services, LLC; Edelman

Financial Engines, L.P.; Edelman Financial Engines, LLC; Financial Engines Advisors

                                         31
         Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 32 of 41




L.L.C.; and Fredric Mark Edelman a/k/a Ric Edelman (collectively “Counterclaimants”),

plead the following Counterclaims against Plaintiff/Counterclaim Defendant, Jalinski

Advisory Group, Inc. (“Jalinski”):

                                     THE PARTIES

         1.   Edelman Financial Services, LLC is a Delaware limited-liability company

organized with a principal place of business at 4000 Legato Road, Fairfax, Virginia

22033.

         2.   Edelman Financial Engines, L.P. is Delaware limited-liability partnership

with a principal place of business at 4000 Legato Road, Fairfax, Virginia 22033.

         3.   Edelman Financial Engines, LLC is a Delaware limited-liability company

with a principal address and place of business at 1050 Enterprise Way, Sunnyvale,

California 94089.

         4.   Financial Engines Advisors L.L.C. is a Delaware limited-liability company

with a principal place of business at 1050 Enterprise Way, Sunnyvale, California 94089.

         5.   Defendant Fredric Mark Edelman a/k/a Ric Edelman is an individual

residing in Great Falls, Virginia.

         6.   Upon information and belief, Jalinski is a New Jersey Corporation with a

principal place of business at 1400 Hooper Avenue, Suite 210, Toms River, New Jersey

08753.

                                JURISDICTION AND VENUE

         7.   These Counterclaims are brought under the Lanham Act, 15 U.S.C. § 1051

et seq., and the Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202.

                                        32
          Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 33 of 41




          8.    This Court has subject-matter jurisdiction over these Counterclaims based

on 15 U.S.C. §§ 1119 and 1121 and 28 U.S.C. §§ 1331, 1338, and 1367.

          9.    Upon information and belief, Jalinski is subject to personal jurisdiction in

this Court because it has maintained offices at 111 Broadway, New York, New York

10006 and has otherwise transacted business in this District. Jalinski is further subject to

personal jurisdiction in this Court and venue in this District because it commenced this

action.

                                   STATEMENT OF FACTS

          10.   Counterclaimants do not use and never have used Jalinski’s purported

trademarks.

          11.   Counterclaimants had never heard of Jalinski and were not aware of the

purported trademarks before being served with a copy of Jalinski’s Complaint in this

lawsuit.

          12.   The term “financial quarterback” is commonly used in the wealth-

management industry in the United States as a shorthand reference to the coordination of

a set of generalized financial services, including financial-planning, financial-

management,       financial-advisory    retirement-planning,    investment-advisory,    and

investment-management services.

          13.   In addition to its football-specific meaning, the term “quarterback” in

business means “a person who directs or coordinates an operation or project” and in

general usage means “one who leads and directs.” Oxford English Dictionary,

“quarterback,” available at https://www.lexico.com/en/definition/quarterback; Merriam-

                                          33
           Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 34 of 41




Webster Dictionary, “quarterback,” available at https://www.merriam-webster.com/

dictionary/quarterback (both accessed Oct. 3, 2019).

       14.      The term “financial quarterback” is often used in a descriptive nature in

financial periodicals as a reference to the coordination of generalized financial services,

including financial-planning, financial-management, financial-advisory retirement-

planning, investment-advisory, and investment-management services.

       15.      To the extent Counterclaimants have used the phrase “financial

quarterback,” such use, if any, has been descriptive and/or generic in nature.

       16.      Upon information and belief, Jalinski has licensed use of the THE

FINANCIAL QUARTERBACK mark (as defined in paragraphs 2 and 20–23 of the

Complaint) to the original registrant of U.S. Trademark Registration No. 3,782,665,

Investment Financial Services, Inc., without any quality-control contractual provisions or

obligations.

       17.      Upon information and belief, Jalinski has attempted to assert its purported

trademarks against over 100 different financial-advisory professionals and firms and has

sent hundreds of letters to those individuals and businesses seeking a license or

settlement.

       18.      Upon information and belief, this lawsuit is only one of multiple trademark-

infringement lawsuits Jalinski has filed in 2018 and 2019 with complaints that are

substantially identical to one another, suggesting that Jalinski is merely an intellectual-

property licensing entity seeking revenue via dubious claims of infringement—i.e., a

“troll.”

                                          34
        Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 35 of 41




       19.    Upon information and belief, the defendants in the other actions filed by

Jalinski in 2018 and 2019, like Counterclaimants, employed the term “financial

quarterback”—if at all—in a normative or descriptive manner to characterize their

respective services.

       20.    Upon information and belief, the defendants in the other actions filed by

Jalinski in 2018 and 2019, like Counterclaimants, employed the term “financial

quarterback”—if at all—without any intent to trade on the goodwill of Jalinski.

       21.    Upon information and belief, Jalinski intends to use and has used the threat

of prolonged litigation in this action and the other actions it filed in 2018 and 2019 to

coerce monetary settlements from Counterclaimants and the other defendants.

       22.    Upon     information    and        belief,   Jalinski’s   Trademark   Registration

Nos. 3,782,665, 4,722,740, 5,346,562, 5,346,563, and 5,633,102 are currently subject to

cancellation proceedings as a result of Jalinski’s litigious posture.

       23.    As set forth below, there is an actual and ongoing controversy between

Jalinski and Counterclaimants as to whether any alleged activity by Counterclaimants

infringes any valid and enforceable trademarks owned by Jalinski.

                                FIRST COUNTERCLAIM
                       Declaratory Judgment of Noninfringement

       24.    Counterclaimants repeat and reallege paragraphs 1–23 of the Counterclaims

as though fully set forth herein.

       25.    Upon information and belief, there are multiple prior and continuous third-

party uses of the term “financial quarterback” in connection with financial-planning,


                                            35
        Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 36 of 41




financial-management, financial-advisory retirement-planning, investment-advisory, and

investment-management services.

       26.    To the extent Jalinski possesses trademark rights, if any, in the asserted

FINANCIAL QUARTERBACK or THE FINANCIAL QUARTERBACK marks (as

defined in paragraphs 2 and 20–23 of the Complaint), the asserted marks are generic,

weak, and/or descriptive, and entitled to narrow protection, and such marks are not

famous.

       27.    Use of the term “financial quarterback,” if any, by Counterclaimants is not

likely to cause confusion, mistake, or deception or to confuse the relevant public as to

source, sponsorship, or affiliation with Jalinski.

       28.    There are significant differences between Counterclaimants’ use, if any, of

the term “financial quarterback” and the way Jalinski’s purported trademarks are actually

used in commerce, including differences in the relevant services and/or goods, customers,

and channels of trade.

       29.    Use of the term “financial quarterback,” if any, by Counterclaimants and,

upon information and belief, by others, has existed in the marketplace alongside

Jalinski’s purported trademarks for many years without any confusion, and such use is

not likely to cause confusion, mistake, or deception as to origin.

       30.    To the extent any trademark use occurred, Counterclaimants used the term

“financial quarterback” in a descriptive manner only.

       31.    To the extent any trademark use occurred, Counterclaimants’ use of the

term “financial quarterback” was fair use.

                                          36
        Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 37 of 41




       32.    Counterclaimants are being damaged and will be damaged in the future by

the enforcement of Jalinski’s purported trademarks against Counterclaimants.

       33.    Thus, there is an actual, substantial, and continuing justiciable case or

controversy between Counterclaimants and Jalinski that is of sufficient immediacy and

reality to warrant the issuance of a declaratory judgment.

       34.    Accordingly, Counterclaimants are entitled to a declaratory judgment that

they do not infringe or dilute Jalinski’s purported trademarks or otherwise violate state or

federal statutory or common law with respect to same.

                                  SECOND COUNTERCLAIM
                     Cancellation of Jalinski’s Trademark Registrations

       35.    Counterclaimants repeat and reallege paragraphs 1–34 of the Counterclaims

as though fully set forth herein.

       36.    Upon information and belief, third parties have continuously used the

phrase “financial quarterback” generically and descriptively since before September 10,

2008—the alleged date of Jalinski’s purported first use of the phrase in interstate

commerce, as indicated in U.S. Trademark Registration No. 4,722,740.

       37.    The phrase “financial quarterback” is a term of art within the financial

services industry, and Jalinski’s registered marks are used in their ordinary meaning to

describe financial services.

       38.    In and of itself, the phrase “financial quarterback” does not create a distinct

commercial impression apart from its generic or descriptive meaning within the financial-

services industry.


                                         37
          Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 38 of 41




          39.   Jalinski’s FINANCIAL QUARTERBACK marks are descriptive in that the

phrase immediate describes the services offered under those marks, and such marks have

not become distinctive in commerce. 15 U.S.C. § 1052(f).

          40.   Upon information and belief, Jalinski’s license of the mark “The Financial

Quarterback” to Investment Financial Services, Inc. contains no provisions or obligations

relating to quality control, rendering Jalinski unable to exercise any control over

Investment Financial Services, Inc.’s use of the mark.

          41.   U.S. Trademark Registration No. 3,782,665 is subject to cancellation on

grounds of genericness pursuant to 15 U.S.C. § 1064(3).

          42.   U.S. Trademark Registration Nos. 4,722,740, 5,346,562, 5,346,563, and

5,633,102 are subject to cancellation on grounds of genericness and descriptiveness

pursuant to 15 U.S.C. §§ 1052(e), 1064(1), and 1064(3).

          43.   U.S. Trademark Registration Nos. 3,782,665, 4,722,740, 5,346,562,

5,346,563, and 5,633,102 are also subject to cancellation on the grounds that Jalinski

does not control and is not able to legitimately exercise control over the use of the mark

pursuant to 15 U.S.C. §1064(5).

          44.   Accordingly, the Court should issue an Order canceling U.S. Trademark

Registration Nos. 3,782,665, 4,722,740, 5,346,562, 5,346,563, and 5,633,102 for the

foregoing reasons pursuant to 15 U.S.C. § 1119.

                                   PRAYER FOR RELIEF

          Answering Defendants and Counterclaimants respectfully request the following

relief:

                                         38
        Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 39 of 41




       A.        That the Court enter judgment in Answering Defendants’ favor and against

Jalinski, dismissing with prejudice Jalinski’s Complaint and each of Jalinski’s causes of

action and denying all relief requested by Jalinski;

       B.        That the Court enter judgment in Counterclaimants’ favor and against

Jalinski on each of Counterclaimants’ counterclaims;

       C.        That the Court declare that Counterclaimants have not infringed any rights

that Jalinski may have in the purported FINANCIAL QUARTERBACK or THE

FINANCIAL QUARTERBACK marks or otherwise violated state or federal statutory or

common law with respect to same;

       D.        That the Court declare the use of the term “financial quarterback” by

Counterclaimants does not infringe any rights that Jalinski may have in the purported

FINANCIAL QUARTERBACK or THE FINANCIAL QUARTERBACK marks or

otherwise violated state or federal statutory or common law with respect to same;

       E.        That the Court order cancellation of U.S. Trademark Registration Nos.

3,782,665, 4,722,740, 5,346,562, 5,346,563, and 5,633,102 pursuant to 15 U.S.C. § 1119;

       F.        That the Court deem this an exceptional case in favor of the Answering

Defendants and Counterclaimants and award them their reasonable attorneys’ fees and

costs; and

       G.        That the Court award the Answering Defendants and Counterclaimants

costs of suit;

       H.        That the Court award the Answering Defendants and Counterclaimants all

pre- and post-judgment interest; and

                                          39
        Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 40 of 41




       I.      Such other and further relief as the Court deems just.

                                      JURY DEMAND

       The Answering Defendants and Counterclaimants demand a trial by jury on all

issues so triable.

                                        Respectfully Submitted,
       October 7, 2019                  s/ Jakob Halpern
                                        Jakob B. Halpern
                                        SAIBER LLC
                                        One Gateway Center
                                        Suite 1000
                                        Newark, New Jersey 07102-5311
                                        P: (973) 622-3333
                                        F: (973) 286-2456
                                        jhalpern@saiber.com

                                        Scott R. Brown
                                        Todd A. Gangel
                                           Pro hac vice applications forthcoming
                                        HOVEY WILLIAMS LLP
                                        84 Corporate Woods
                                        10801 Mastin Boulevard, Suite 1000
                                        Overland Park, Kansas 66210
                                        P: (913) 647-9050
                                        F: (913) 647-9057
                                        sbrown@hoveywilliams.com
                                        tgangel@hoveywilliams.com

                                        ATTORNEYS FOR DEFENDANTS
                                        EDELMAN FINANCIAL SERVICES, LLC;
                                        EDELMAN FINANCIAL ENGINES, L.P.;
                                        EDELMAN FINANCIAL ENGINES, LLC;
                                        FINANCIAL ENGINES ADVISORS L.L.C.; AND
                                        FREDERIC MARK EDELMAN A/K/A RIC EDELMAN




                                         40
       Case 1:19-cv-06697-LAP Document 24 Filed 10/07/19 Page 41 of 41




                              CERTIFICATE OF SERVICE

        On October 7, 2019, I caused the foregoing to be filed electronically with the
Clerk of the Court via the CM/ECF system, which will deliver electronic notification to
all registered counsel of record.

                                     s/ Jakob Halpern
                                        Attorney for Defendants
                                        Edelman Financial Services, LLC;
                                        Edelman Financial Engines, L.P.;
                                        Edelman Financial Engines, LLC;
                                        Financial Engines Advisors L.L.C.;
                                        and Frederic Mark Edelman a/k/a Ric Edelman




                                      41
